                IN THE UNITED STATES DISTRICT COURT
            FOR THEWESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                    CIVIL CASE NO. 5:19-cv-00165-MR


ROBERT H. JOHNSON,               )
                                 )
               Plaintiff,        )
                                 )
vs.                              )                     ORDER
                                 )
KERI L. TRIPLETT, et al.,        )
                                 )
               Defendants.       )
________________________________ )

      THIS MATTER is before the Court sua sponte for a periodic status

review.

      Pro se Plaintiff’s Complaint, filed pursuant to 42 U.S.C § 1983, passed

initial review on claims against several defendants, including Watauga

County Department of Social Services (“DSS”) Social Worker Keri L. Triplett.

[Docs. 1, 10]. On February 19, 2020, a summons form was transmitted to

the U.S. Marshals Service for service on Defendant Triplett at the DSS

offices.     [Doc. 14].    The Marshals Services returned the summons

unexecuted on March 30, 2020, indicating that “Triplett [is] no longer

employed there.” [Doc. 27 at 1].

      Generally, a plaintiff is responsible for effectuating service on each

named defendant within the time frame set forth in Fed. R. Civ. P. 4(m) and


           Case 5:19-cv-00165-MR Document 32 Filed 05/12/20 Page 1 of 3
failure to do so renders the action subject to dismissal. This period may be

extended on a showing of good cause. Id. “[I]f an incarcerated plaintiff

proceeding in forma pauperis provides the Marshals Service sufficient

information to identify the defendant, the Marshals Service’s failure to

complete service will constitute good cause under Fed. R. Civ. P. 4(m) if the

defendant could have been located with reasonable effort.” Greene v.

Holloway, 210 F.3d 361, 361 (4th Cir. 2000) (table) (citing Graham v.

Satkoski, 51 F.3d 710 (7th Cir. 1995)). Simply noting that Defendant Triplett

no longer works at the address on the summons is insufficient to show that

the Marshals Service used reasonable effort to locate Defendant Triplett.

See Greene, 210 F.3d at 361 (where the district court dismissed a defendant

who no longer worked at the address where service was attempted,

remanding so the district court could “evaluate whether the marshals could

have served [Defendant] with reasonable effort”).

      The Court will instruct the Marshals Service to use reasonable efforts

to locate and obtain service on Defendant Triplett. If the Marshals Service

is unable to obtain service on Defendant Triplett, it shall inform the Court of

the reasonable attempts to obtain service. Defendant’s home address shall

be redacted from the summons forms for security purposes.


                                      2



        Case 5:19-cv-00165-MR Document 32 Filed 05/12/20 Page 2 of 3
      IT IS, THEREFORE, ORDERED that the Marshals Service shall use

all reasonable efforts to locate and obtain service on Defendant Keri L.

Triplett. If the Marshals Service is unable to obtain service on Defendant

Triplett, it shall inform the Court of the reasonable attempts to obtain service.

      The Clerk is respectfully instructed to mail a copy of the Complaint

[Doc. 1], the Summons [Doc. 14], and this Order to the Marshals Service.

      IT IS SO ORDERED.

                               Signed: May 12, 2020




                                          3



        Case 5:19-cv-00165-MR Document 32 Filed 05/12/20 Page 3 of 3
